The opinion of the Court was delivered by
Kennedy, J. —
Though six errors have been assigned, yet two questions only .are presented by them. First, Had the Court below jurisdiction of the cause ? And secondly, If it had, ought the judgment rendered by it, on the verdict for the plaintiff below, to have been without costs ? In order that these questions may be correctly answered, we must refer to the act of assembly passed the 30th of March, 1811, (5 Smith’s L. 123,) entitled “An act to provide for the erection of an additional Court within the city and county of Philadelphia.” Under the authority of this act, the Court below, in *245which this action was instituted and determined, was created and organised. Its powers and jurisdiction are. defined and limited thereby, which, when properly scanned and construed, will determine the questions raised here. By the-first section of the act it is enacted, “ That there shall be a Court of record established in and for the city and county of Philadelphia, by the name and style of ‘ The District Court for the City and County of Philadelphia,’ which shall consist of a president and two associate judges, any two of whom, in case of the abserice or inability of the other, shall have power to try, hear and determine all civil pleas and actions real, personal and mixed; and for the trial of such pleás and actions shall have and exercise the same powers, authorities, and jurisdiction, as are now vested by law in the Court of Common Pleas for the City and County of Philadelphia: Provided, That the said. Court shall have no jurisdiction, either originally or on appeal, except where the sum in controversy shall exceed one hundred dollars.” By the second section it was further enacted, that from and after, the first Monday of June then next following, “ all suits and causes depending in the Court of Common Pleas of the City and County of Philadelphia, where the sum in controversy exceeded one hundred dollars, should be transferred to the said District Court, there to be tried and determined; and the original jurisdiction of the said Court of Common Pleas of the City and County of Philadelphia, in all civil actions, where the sum in controversy exceeded one hundred dollars, should thenceforth cease and determine.” It will be observed that, by the enacting part of the first section of the act, general jurisdiction is given over all civil actions, whether real, personal or mixed: and that it is by the proviso thereto, that any restriction or qualification is annexed. The District Court therefore may be considered a Court of general jurisdiction; and it will lie on the party who claims to be exempted from it, to show it. It is clear here that the c.ause of action in this case, is embraced by the enacting part of the act, and that according to the plain and obvious meaning of it, the Court had jurisdiction over the cause. Then what is there upon the record, going to show that under the terms of the proviso, the Court were not authorised to take cognisance of it l Do.es it appear that the sum in controversy did not exceed one hundred dollars ? For this, according to the terms of the proviso, is made the criterion of jurisdiction. The record shows that the sum demanded by the plaintiff below, exceeded one hundred dollars greatly. But it is said the sum demanded by the plaintiff cannot be the sum in controversy, within the true meaning of the act; for that would put it in the power of the plaintiff, when his demand, even in his own opinion, did not exceed one hundred dollars, and where he had not the slightest colour of ground to claim more, to bring his suit, at his election, either before an alderman or justice of the peace, or in the District *246Court of the City and County of Philadelphia; and this, it is contended, would be in opposition to the spirit, and design of the act, if not to the letter of it; which, among other things, was intended to prevent plaintiffs from dragging defendants into Court1 to answer in cases over which jurisdiction was given to aldermen and justices of the peace. This argument is not without plausibility. But this construction would not seem to comport with either the- commonly received or legal meaning of the phrase “ sum in controversy.” The amount claimed by the plaintiff is, as I apprehend, almost universally considered and understood to be “ the sum in controversy” when denied by the defendant: and never the sum found due by the jury, as has been alleged here by the counsel for the plaintiff in error.' Suppose the verdict of the jury to be given generally for the defendant, can it be said with propriety or truth, that there was no sum at all in controversy, though the sum demanded exceeded one hundred dollars, and the, evidence adduced on both sides, when all taken together, was such as to make the claim of the plaintiff one of doubtful cast, to sa'y'-the most against it that could be said. Or suppose the action to be an ejectment brought in the Court below for a lot of ground admitted by all to ' be worth one thousand dollars, but upon trial a verdict is given for the defendant, could it be said that the lot was not in controversy ? surely not. Or suppose the action to be debt, founded upon an obligation, given by the defendant to the, plaintiff, for the payment of one thousand dollars, and upon the trial a 'verdict is given by the jury for the defendant; shall it be said that there was-no sum in controversy, or that the sum in controversy in such case did not exceed one hundred dollars; that, therefore, the Court had no jurisdiction; and, that* having no jurisdiction, they would have of course no áuthority to render a judgment upon the verdict, but be compelled to arrest it; so that the defendant would have to go out of Court without his costs, subject to be vexed and harrassed with another action in a. Court having jurisdiction of the matter. This Court then would seem to be the only one that the plaintiff could resort to in such case, where the defendant was not to be found without the' city, and county of Philadelphia, because by the act already recited in part, we have seen,that the original jurisdiction of the Court of Common Pleas of the City and County of Philadelphia, in all civil actions, where the sum in controversy exceeds one hundred dollars, is taken away. Nor can the plaintiff in such case, should he desire it, sue before an alderman or justice of the peace, because he claims a thousand dollars, a sum greatly beyond their jurisdiction. The defendant then, after having beat the plaintiff out fairly in the District Court,-is dragged into this Court to answer a second time to the same demand. It is therefore easy to perceive that the construction contended for by the counsel for the- plaintiff in error, *247would be attended with great practical inconvenience, to say the least of it. We are therefore of opinion that the sum actually demanded by the plaintiff in the Court below, of the defendant, must be taken to be the sum in controversy, according to the true meaning of the act, and regarded as the test of jurisdiction. -But even should it be deemed advisable to prevent plaintiffs from suing in the District Court, by demanding a sum exceeding one hundred dollars, merely for the purpose of giving the Court jurisdiction, where it shall appear plainly from circumstances, that they must be conscious themselves that their claims do not exceeed that sum, such preventive power, perhaps, could be exercised with more advantage,- so as to promote the ends of justice, by the District Court itself. Upon the whole, we are satisfied that the District Court had jurisdiction of the cause; and unless they had set the verdict aside, with a view, for some good reason, to give the parties a second trial, it was their duty to render a judgment upon the verdict.
We come now to the second question, were they right in giving the plaintiff below a judgment for costs as well as the amount of the damages assessed by the jury 1 There does not appear to be any thing in the act of 1811 referred to above, which, restrains the Court from giving the plaintiff a judgment for full costs, in any case, upon a verdict in his favour. But it is alleged that the Distinct Court is, at most, but a substitute for the Court of Common Pleas of the City and County of Philadelphia, the judges of which, on account of the great accumulation of business, had become unable to perform it speedily, together with the increased business also, that devolved upon them as an Orphans’ Court and Court of Quarter Sessions of the Peace. That such accumulation of business furnished the occasion for the establishment of the District Court cannot be denied, because the preamble of the act, under which it was enacted, shows that it was so. From this it is argued, that as the original jurisdiction of the Common Pleas in all civil actions, whether real, personal or mixed, was transferred to the District Court, and for the trial thereof, the “ same powers, authorities and jurisdiction,” as were then vested bylaw in the Common Pleas, were given to, the District Court, it must be taken that these “powers, authorities and jurisdiction,” are to be exercised by the District Court in the same manner and form as required of the Common Pleas, and subject to the like restrictions and regulations as imposed upon that Court. And as- the plaintiff below, providing the jurisdiction and authority of the Court of Common Pleas of the City and County of Philadelphia had remained, and she had brought her suit there, as she has done in the District Court, with the same result' attending it, as to the amount of the .verdict, would not have claimed a judgment for costs, having made no oath or affirmation before obtaining the original writ, as directed by the 26th section of'the act of the 20th of March, 1810, giving *248justices of the peace and aldermen of the city of Philadelphia, jurisdiction, “ of all causes of action arising from contract either expressed or implied, in all cases where the sum demanded is not above one hundred dollars, except in cases of real contract, where the title to lands or tenements may come in question, or actions upon promise of marriage” so neither was she entitled to recover her costs in the Court below. The purport of the oath or affirmation, which is required by this section to be made before obtaining the original writ, and to be filed in the prothonotary’s office of the county, whence the writ shall be sued out, is that the party making it, truly believes the debt due or the damages sustained, exceeds the sum of one hundred dollars. By this section it is further enacted, that if a plaintiff-omitting to have such affidavit or affirmation made and filed as stated, shall obtain a verdict or judgment, which without costs of suit, shall not amount to more than one hundred dollars, he shall not recover costs. This course of reasoning is certainly not without considerable force; and if it were, as the counsel for the plaintiff in error has further contended, that the act of 1810, giving to aldermen and justices of the peace jurisdiction, and the act of the following year, establishing the District Court for the City and County of Philadelphia, were acts in pan materia and therefore to be construed as parts of the same act, the conclusion to which he asks the Court to come would be, perhaps, almost irresistible. But we do not see that such connexion necessarily exists between the two acts, as to require them to be considered as one or parts of the same act: the latter has no express reference whatever to the former ; nor for the purpose of carrying into effect any thing that is thereby directed or required, does any reference seem to arise by implication. It is true there is a reference to the Court of Common Pleas of the City and County of Philadelphia, and to the powers, authorities and jurisdiction with which it was invested; and a transfer or grant of the same powers, authorities and jurisdiction to the District Court, in the cases therein specified; but then it is without any qualification or restricion, other than the one already noticed in the' proviso to the first section of the act. And although the Court of Common Pleas of the City and County of Philadelphia was embraced by the 26th section of the act of 1810, and would have been bound and governed by it, had its jurisdiction over this case remained with it, and the suit been brought and tried there, yet as there is no direct reference to this section of the act of 1810 ; nor, indeed, to any part of the act by the legislature in the act of 1811, establishing the District Court: and as the act of 1810, in its provisions does interpose or throw some difficulties in the way of the parties obtaining a trial by jury as provided by the constitution, which declares that “ trial by jury shall be as heretofore, and the right thereof remain inviolate,” we are inclined to think that under *249this view of the question and the acts of the assembly, the legislature' did not intend to impose any restriction, such as is contained in 26th section of the act of 1810, upon plaintiffs obtaining verdicts for a sum not exceeding one hundred dollars. The judgment is therefore affirmed. -
Judgment affirmed.